DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
This Office Action is responsive to the amendment filed 9/22/2021.  Claims 1-5 and 9-23 are pending.  Claims 1, 2, 4, 5, 9, and 10 have been amended.  Claims 11-23 are new.
The interpretation of several elements under 35 U.S.C. 112(f) is withdrawn in response to Applicant’s amendments.
The rejections of claims 6, and 8-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in response to Applicant’s amendments.
Claims 1, 3, 6, and 7 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation).  Claim 2, 4, 5, and 8-10 were rejected under 35 U.S.C. 103 as being unpatentable over combinations of Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation), Lee et al.  (US 2015/0292139), Seo et al.  (US 2014/0352366), and Balamuth (US 3,089,790).  Applicant argues that none of the references teaches or suggests a front surface of the second nozzle includes a discharge hole and a plurality of protrusions around the discharge hole.  The Examiner respectfully disagrees because, in Fujiwara, any protruding portion of 12 is broadly and reasonably a protrusion, such .
In response to Applicant’s amendments, new/modified ground(s) of rejection are applied below.

Claim Objections
Claims 9-13, and 21 are objected to because of the following informalities: they depend from a canceled claim.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the phrase “container to store” appears to be missing a preceding article, such as the word “a.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 19, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 9-13, and 21 depend from a canceled claim, so their scopes are unascertainable.
Claim 19 recites the limitation "the other force."  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the nozzle."  There is insufficient antecedent basis for this limitation in the claim because there are plural nozzles.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 3, 14-16, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation).
Regarding claims 1, 3, 14-16, and 22, Fujiwara discloses a cleaning apparatus comprising: a first cleaner for spraying a first detergent through a first nozzle (Figures 7/8: 409a); a second cleaner for discharging a second detergent to an outside of a second nozzle (see 121c, 12; see 12a in Figure 6); and a vibrator for vibrating the second cleaner when the second cleaner discharges the second detergent (2/202, 23; see Figures 1, 8; paragraph 41); wherein the second cleaner includes: a second cleaner container for storing the second detergent therein (3); a power terminal for allowing current to flow to the vibration unit (5, 2/202, 23); wherein the second nozzle is configured to spray the second detergent stored in the second cleaner container when current flows to the power terminal (12/12a; paragraph 41), and wherein a front surface of the second nozzle includes a discharge hole, through which the second detergent is discharged (12a), and a plurality of protrusions around the discharge hole (see protruding portions of 12); wherein the second nozzle is disposed in front of the first nozzle (see positions of 12/12a and 409a); wherein the vibrator includes a vibration motor (23); a battery (5); and a case to receive at least a portion of the cleaner (409).

Claim(s) 15, 16, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shu (US 10,549,320).
Regarding claims 15, 16, 22, and 23, Shu discloses a cleaning apparatus comprising: a battery to store electrical power (32); and a cleaner to discharge a liquid (11, 12); wherein the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al.  (WO 2015/192689; cited by Applicant; note that US 2017/0096758 is relied upon as the translation) in view of Lee et al.  (US 2015/0292139).
Regarding claim 2, Fujiwara is relied upon as above and further discloses a case surrounding the first cleaner, the second cleaner and the vibrator (409); and a first container so as to supply the first detergent to the first nozzle (7), but does not expressly disclose the storage kit is detachably mounted on an outer surface of the case.
Lee discloses a hand-held laundry treating appliance having a portable body (100) and a water tank (200) with a water storage unit (210) separately mounted at an upper side of the portable body (paragraph 59).  A wash water spray nozzle (138) is connected to the water tank (200) to spray wash water to laundry.


Regarding claim 4, Fujiwara, in view of Lee, is relied upon as above and further discloses wherein the cleaning apparatus further comprises a battery for supplying power to the vibrator (Fujiwara: 5), but the relied upon embodiment does not necessarily result in wherein the first cleaner includes a pump for supplying the first detergent stored in the first container to the first nozzle, and wherein the battery supplies power to the pump.  Fujiwara does further disclose that a pump may be provided if the stain removing device is to be used in a transverse direction (not facing downwards; paragraph 119).  Because it is known in the art that a pump may be used for the liquid, and the results of the modification would be predictable, namely, conveying liquids regardless of the direction the stain removing unit is facing, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the first cleaner includes a pump for supplying the first detergent stored in the first container to the first nozzle, and wherein the battery supplies power to the pump.

Regarding claim 5, Fujiwara, in view of Lee, is relied upon as above and results in wherein the first container includes a surface that contacts the case with a detergent outlet from which the first detergent is discharged (Lee: Figure 9, top of 200, 253), but does not .

Allowable Subject Matter
Claims 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose, or render obvious, the cleaning apparatus as defined by the combination of claims 15 and 17.  There is no apparent teaching, suggestion, or motivation to modify the closest prior art, Fujiwara et al.  (WO 2015/192689), to further include the nozzle as configured and structured, in particular, with respect to the conductive surface and its associated structure and function.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumazaki (US 2004/0250844) discloses an ultrasonic cleaner having a rechargeable battery (22), a DC jack (23), and a cap (24), the DC jack is connected to the battery and is used to charge the battery (paragraphs 33, 48).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711